DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 3-6, and 9-11 in the reply filed on 12/13/2021 is acknowledged.
Claims 2, 7-8, and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.

Information Disclosure Statement
The information disclosure statement filed 12/21/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Particularly, a copy of foreign patent documents cite no. 89, JP2017524628A, has not been provided. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: element 635 is not mentioned in the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 10, “the average particles size” is suggested to read “the average particle size” to maintain claim language continuity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language of “the powder…having an average particle size outside of a range for additive manufacturing” renders the claim indefinite as the scope intended for a numerical range for the average particle size of the powder is unclear from the subjective limitation of “outside of a range for additive manufacturing.” There is a substantial number of additive manufacturing techniques that are applicable to different particle size ranges, and a particle size range being deemed unsuitable for an additive manufacturing method can merely be a matter of choice to one of ordinary skill in the art depending on properties desired in a final additively manufactured product. There is no direction provided in the instant specification for determining an average particle size range outside of a range for additive manufacturing. Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). See MPEP 2173.05(IV). For examination purposes, any powder being previously manufactured from a gas atomization process, as recited in the instant claim, will be seen to readily meet the claim language as having an average particle size outside of a range for additive manufacturing. 
In claim 1, the language of “spheroidized powder particles having different average particle sizes” renders the claim indefinite as it is unclear if the language intended is “different 
The term “ductile metal” in claim 9 is a relative term which renders the claim indefinite. The term “ductile metal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is intended to be considered sufficient ductility in order for a metal to fall within the scope of the claim. Furthermore, it is unclear if this group would overlap in the scope with the metals already recited in the claim. 
The term “ductile metal alloy” in claim 9 is a relative term which renders the claim indefinite. The term “ductile metal alloy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is intended to be considered sufficient ductility in order for a metal alloy to fall within the scope of the claim. Furthermore, it is unclear if this group would overlap in the scope with the metal alloys already recited in the claim. 
In claim 11, the term “rheological properties” is vague and unclear as to what specific properties of the powder are intended to be retained. As rheological properties encompass many possible properties requiring different testing techniques and equipment in order to measure property retention before and after a material processing method, it is further unclear if Applicant intends all rheological properties to be retained or if only certain properties are required to be 
Claims 3-6 and 9-11 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 requires “the spheroidized powder particles retain the same rheological properties as the powder previously manufactured from a gas atomization process after melting and spheroidizing;” however, claim 1, from which claim 11 depends, requires the spheroidized powder to have “different average particle sizes and a smaller particle size distribution from the average particles size and the particle size distribution of the powder previously manufactured from a gas atomization process.” It is seen that any change in particle sizes and/or particle size distribution, both of which are required by the spheroidized powder of claim 1, would necessarily result in at least some degree of change in rheological properties (flowability, permeability, cohesion, etc.), even if the change is substantially small. Therefore, claim 11 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dion et al. (WO 2019/095039 A1, hereinafter referred to as "Dion") in view of Subramanian et al. (US 2019/0218650, hereinafter referred to as "Subramanian"). US 2020/0391295 is being relied upon for the citations to Dion. 
Regarding claims 1, 3, and 11, Dion teaches a process for melting and spheroidizing a coarse, angular powder into a fine, spherical powder through a plasma spheroidization technology, wherein the coarse powder is provided from a gas atomization technology, and the plasma spheroidization achieves a size reduction of the coarse powders to a fine powder suitable for additive manufacturing [0011, 0026-0027] and necessarily a decrease in average particle size. Dion teaches the plasma spheroidization technology uses a plasma torch heat source [0038, 0046]. 
Dion teaches that although a plasma heat source is used, the heat source can be replaced by other types of heating, such as microwave, as long as sufficient power is provided [0055]; however, Dion does not specify using a microwave plasma torch. 
 Subramanian teaches a method of forming spherical metallic particles using a microwave plasma discharge generated by a microwave plasma torch [0005, 0031]. Subramanian teaches the microwave plasma discharge generated by the torch having a substantially uniform temperature profile and achieving a reduction in particle agglomeration, leading to a better particle size distribution [0033, 0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plasma heat source in the method of Dion and used the microwave plasma torch as taught by Subramanian in order to complete spheroidization 
Regarding claim 4-6, Dion in view of Subramanian does not teach the particular particle size distribution and 50 percentile particle size reductions as claimed; however, in considering that the method of Dion in view of Subramanian teaches substantially identical steps to the instant claims of melting and spheroidization of a gas atomized powder by a microwave plasma torch, a spheroidized powder produced by the method of Dion in view of Subramanian would be expected to render obvious a particle size distribution of at least 50% less from 10% to 95% and a 50 percentile particle size reduced by at least 50% as compared to a particle size distribution and 50 percentile particle size of the gas atomized powder, respectively. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 9, Dion teaches using a titanium alloy powder [0056, 0060]. 
Regarding claim 10, Dion teaches the high temperature of the plasma as being effective for purifying the powder of its organic contaminant ([0058], claim 14), such that carbon is necessarily removed during the melting and spheroidizing. As the plasma temperature is sufficient to degrade organic impurities, it is expected that a nitrogen content would be similarly purified from the powder by the high heating conditions. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736